Citation Nr: 0632754	
Decision Date: 10/23/06    Archive Date: 10/31/06

DOCKET NO.  04-08 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
anxiety disorder, currently evaluated as 30 percent 
disabling.

2.  Entitlement to service connection for an epilepsy/seizure 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel



INTRODUCTION

The veteran had active service from August 1940 to August 
1944.  Initially, the Board of Veterans' Appeals (Board) 
notes that in the representative's most recent appellant's 
brief of September 2006, the representative raised the issue 
of secondary service connection pursuant to 38 C.F.R. § 3.310 
(2006).  The Board finds that this matter has not yet been 
adjudicated by the regional office (RO), and is therefore 
referred to the RO for appropriate adjudication.

The issue of entitlement to service connection for an 
epileptic/seizure disorder is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's service-connected anxiety disorder is 
manifested by symptoms that are productive of not more than 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks. 


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
the veteran's service-connected anxiety disorder have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.130, Diagnostic Code 9400 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

At the outset, the Board notes that this matter has been 
sufficiently developed pursuant to the guidelines established 
in the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005) (VCAA).  
In this regard, the record reflects that the veteran has been 
advised on multiple occasions of the evidence needed to 
substantiate his claim.

First, prior to the August 2002 rating decision that 
originally denied the claim for increased rating, the veteran 
was advised in a June 2002 letter of the evidence necessary 
to substantiate his claim for an increased rating, and the 
respective obligations of the Department of Veterans Affairs 
(VA) and the veteran in obtaining that evidence.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

In addition, a March 2003 letter again advised the veteran of 
the evidence necessary to substantiate his claim for 
increased rating, and again notified him of the respective 
obligations of VA and the veteran in providing supporting 
evidence.  Id.  The Board further notes that this letter was 
also followed by subsequent adjudications of the claim 
pursuant to Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  

Although the VCAA notice letters of June 2002 and March 2003 
did not specifically request that the appellant provide any 
evidence in the appellant's possession that pertained to the 
claim as addressed in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), as demonstrated from the foregoing communications 
from the RO, the Board finds that appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  All the VA requires is that the 
duty to notify under the VCAA is satisfied, and the claimants 
are given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).

The Board additionally notes that the veteran has been 
provided with the applicable law and regulations, and has not 
indicated any intention to provide any additional evidence in 
support of his claim.

Consequently, based on all of the foregoing, the Board finds 
that remand of this claim for further notice and/or 
development under the VCAA would be an unnecessary use of VA 
time and resources.


II.  Entitlement to an Increased Rating for Anxiety Disorder

Background

The history of this disorder shows that service connection 
for mixed psychoneurosis was originally established by a 
September 1944 rating decision and assigned a 30 percent 
rating, effective from August 1944.  Thereafter, while the 
rating for this disability was reduced to 10 percent in May 
1948, a September 1967 rating decision increased the 
evaluation back to 30 percent, effective from April 1967.  

The subject claim for increased rating was filed in March 
2002.

At the veteran's mental disorders examination in July 2002, 
the veteran reported that he had been unemployed since 1983 
and that he had to discontinue his work as a physician and 
surgeon due to his seizure disorder.  He further reported 
that he had suffered head trauma during service for which he 
was treated at a service hospital, and that he had suffered 
from seizures since that time.  He indicated that he had 
self-medicated in order to avoid regular medical treatment, 
but had consulted other medical physicians.  He maintained 
that a recent computed tomography (CT) scan of the brain 
revealed atrophy and other changes, and that recent magnetic 
resonance imaging (MRI) showed multiple pathologies, 
including cerebrovascular accidents (CVA's).  The veteran 
complained of forgetting things easily, difficulty talking 
since the CVA's, frustration, poor sleep, anxiety, and 
irritability.  Examination revealed that his mood was anxious 
and affect constricted.  Attention was good and memory was 
clear.  He was not hallucinating and insight and judgment 
were clear.  The Axis I diagnosis was anxiety disorder, not 
otherwise specified, and vascular dementia, mild.  A global 
assessment of functioning (GAF) scale score of 55 was 
assigned.

A VA treatment record from July 2002 reflects that the 
veteran reported an episode in approximately 1974 when he was 
struck on the left side of his face with a piece of metal, 
sustaining the fracture of the maxillary bone.  One month 
later, he began to experience episodes of the involuntary 
contortion of the whole body.  Episodes now reportedly 
occurred once per week.  The assessment noted that the 
veteran's history was not suggestive of a seizure disorder 
but more like an episodic dystonia.  The veteran admitted to 
suffering episodes more frequently in times of stress and the 
examiner also noted some symptoms consistent with dementia.  

In October 2002, the veteran again noted the episode in 1974 
when he sustained head trauma.  The assessment noted that the 
veteran had come in for follow-up of possible seizure 
episodes and developed slurred speech and weakness while 
waiting in the waiting room.  No seizure-like episodes had 
reportedly occurred since the use of Neurontin.  In February 
2003, it was noted that the veteran's transient ischemic 
attack had been followed due to previous episode suggestive 
of seizure.  The veteran again noted that his seizure had 
been controlled with the use of Neurontin.  The assessment 
noted that the veteran had a history of seizure-like episodes 
that were well-controlled with medication.  It was also noted 
that the veteran had a recent transient ischemic attack.  

A VA outpatient record from April 2003 revealed that the 
veteran was suffering from apparently complex partial 
seizures beside transient ischemic attack episodes.  

In May 2004, the veteran's problem list included partial-
complex seizure.

VA mental disorders examination in May 2004 revealed that the 
veteran reported a past history of head trauma and seizure 
disorder.  Over the previous year, the veteran reported 
feelings of anxiety, with tension, irritability, insomnia, 
and inability to concentrate.  

Mental status examination revealed that the veteran's thought 
process was coherent and that there was no looseness of 
association.  There was no evidence of delusions, panic 
attacks, hallucinations, or suicidal ideas.  Mood was anxious 
but affect was broad and appropriate.  Memory was also intact 
and judgment was good.  The signs and symptoms were found to 
be moderately interfering with the veteran's employment 
functioning and social functioning.  The Axis I diagnosis was 
anxiety disorder, not otherwise specified.  A GAF of 60 was 
assigned.


Rating Criteria and Analysis

The veteran's service-connected anxiety disorder has been 
evaluated as 30 percent disabling, effective since February 
1967, pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9400, 
under the rating criteria for neuropsychiatric disabilities 
which took effect on November 7, 1996.  As the subject claim 
was filed after that date, the evaluation of the veteran's 
anxiety disorder will be based on consideration of only these 
criteria.

Applicable rating criteria permit a 30 percent rating for the 
veteran's disability where there is the following disability 
picture:

Occupational and social impairment 
with occasional decrease in work 
efficiency and intermittent periods 
of inability to perform occupational 
tasks (although generally 
functioning satisfactorily, with 
routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, 
anxiety, suspiciousness, panic 
attacks (weekly or less often), 
chronic sleep impairment, mild 
memory loss (such as forgetting 
names, directions, recent events).

38 C.F.R. § 4.130, Diagnostic Code 9400, effective November 
7, 1996.

The rating criteria permit a 50 percent rating for the 
veteran's disability where there is the following disability 
picture:

Occupational and social impairment 
with reduced reliability and 
productivity due to such symptoms 
as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks 
more than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term 
memory (e.g. retention of only 
highly learned material, forgetting 
to complete tasks); impaired 
judgment; impaired abstract 
thinking; disturbances of motivation 
and mood; difficulty in establishing 
effective work and social 
relationships.

38 C.F.R. § 4.130, Diagnostic Code 9400, effective November 
7, 1996.

The rating criteria permit a 70 percent rating for the 
veteran's disability where there is the following disability 
picture:

Occupational and social impairment, 
with deficiencies in most areas, 
such as work, school, family 
relations, judgment, thinking, or 
mood, due to such symptoms as: 
suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; 
near-continuous panic or depression 
affecting the ability to function 
independently, appropriately and 
effectively; impaired impulse 
control (such as unprovoked 
irritability with periods of 
violence); spatial disorientation; 
neglect of personal appearance and 
hygiene; difficulty in adapting to 
stressful circumstances (including 
work or worklike setting); inability 
to establish and maintain effective 
relationships.

38 C.F.R. § 4.130, Diagnostic Code 9400, effective November 
7, 1996.

The rating criteria permit a 100 percent rating for the 
veteran's disability where there is the following disability 
picture:

Total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought 
processes or communication; 
persistent delusions or 
hallucinations; gross inappropriate 
behavior; persistent danger of 
hurting self or others; intermittent 
inability to perform activities of 
daily living (including maintenance 
of minimal personal hygiene); 
disorientation to time or place; 
memory loss for names of close 
relatives, own occupation or own 
name.

38 C.F.R. § 4.130, Diagnostic Code 9400, effective November 
7, 1996.

July 2002 VA mental disorders examination revealed that the 
veteran complained of forgetting things easily, poor sleep, 
frustration, anxiety, and irritability, and while mood was 
noted to be anxious and affect restricted, attention was good 
and memory and judgment were clear.  Similarly, at the time 
of VA mental disorders examination in May 2004, while the 
veteran again complained of feelings of anxiety, with 
tension, irritability, insomnia, and inability to 
concentrate, and mood was again noted to be anxious, there 
was no evidence of delusions, panic attacks, hallucinations, 
or suicidal ideas, and affect was broad and appropriate.  In 
addition, memory was intact and judgment was good.  

Thus, in considering the criteria necessary for the next 
highest rating of 50 percent, even giving the veteran the 
benefit of the doubt with respect to some difficulty with 
concentration and mood, the veteran has not exhibited any of 
the remaining criteria necessary for a 50 percent rating, and 
the Board is unable to conclude that the veteran's symptoms 
are consistent with the type of impaired thinking, judgment, 
and motivation required for a higher rating than the 
currently assigned 30 percent rating.  The preponderance of 
the evidence weighs against the claim for a higher rating.


ORDER

Entitlement to a rating in excess of 30 percent for service-
connected anxiety disorder is denied.


REMAND

The Board's preliminary review of the record reflects that in 
January 1943, the veteran sustained a simple fracture to the 
left side of his face as a result of being struck by a 
civilian.  In addition, while an August 1944 service hospital 
discharge summary reflects a final diagnosis of 
psychoneurosis, mixed type, it was further noted that this 
condition was manifested by symptoms that included hysterical 
simulated epileptiform seizures.  Moreover, shortly following 
service in May 1946, there was a diagnosis that included 
epilepsy, petit mal (tentative), and there are recent 
diagnoses of partial-complex seizures for which the veteran 
has been treated with medication.  The Board also notes that 
the veteran is a retired physician and has asserted that he 
has suffered from more or less the same type of seizures 
since service.  

Accordingly, the Board finds that the veteran should be 
afforded a neurological examination to determine whether it 
is at least as likely as not that he currently suffers from 
either partial or generalized seizures that are related to 
the head trauma and/or epileptiform seizures he experienced 
during active service.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be furnished 
with a VA neurological examination to 
determine the nature and etiology of 
any epilepsy/seizure disorder.  The 
claims file and a copy of this remand 
should be made available to and be 
reviewed by the examiner in connection 
with the examination, and its receipt 
and review should be acknowledged by 
the VA examiner in the examination 
report.  Examination should include any 
studies that are deemed necessary for 
an accurate assessment, and the results 
of any study should be reviewed prior 
to completion of the report.  The 
examiner should state whether it is at 
least as likely as not that any 
epilepsy/seizure disorder is related to 
active service or to a period of one 
year following service.

2.  After the completion of any 
additional development deemed appropriate 
in addition to that requested above, the 
issue of entitlement to service 
connection for an epilepsy/seizure 
disorder should be readjudicated.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case and be given the opportunity 
to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


